—In a child support proceeding pursuant to Family Court Act article 4, the father appeals from an order of the Family Court, Suffolk County (Hoffmann, J.), dated November 25, 2009, which denied his objections to an order of the same court (Fields, S.M.), dated July 21, 2009, inter alia, denying his cross petition for downward modification of his child support obligation, continuing an order of support dated December 3, 2008, directing him to pay child support in the sum of $169.38 per week, and authorizing the entry of a money judgment for arrears in the sum of $1,019.64.
Ordered that the order dated November 25, 2009, is affirmed, with costs.
The appellant failed to meet his burden of establishing a substantial change of circumstances not of his own making, warranting a downward modification of his child support obligation (see Matter of Gedacht v Agulnek, 67 AD3d 1013 [2009]; Matter of Heyward v Goldman, 23 AD3d 468, 469 [2005]).
The appellant’s remaining contentions are without merit. Fisher, J.P., Santucci, Eng and Sgroi, JJ., concur.